DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 2, 6, 10 – 11, 13, 14, and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhao (US 2016/0359075 A1), and further in view of Chen (US 2009/0146179 A1).
With respect to independent claim 1, Zhao teaches in Fig. 1 a thin film transistor array substrate for a digital X-ray detector device, comprising: 
a base substrate 1; 
a driving thin film transistor as disclosed in paragraph [0044]; as shown in fig. 2 disposed above the base substrate; and 
a PIN  6,7,8 (p type semiconductor-intrinsic type semiconductor-n type semiconductor) diode connected to the driving thin film transistor and comprising a lower electrode as disclosed in paragraph [0042] , a PIN layer, and an upper electrode 11, but is silent with wherein the PIN layer comprises a p+ type semiconductor layer, a p- type semiconductor layer, an intrinsic semiconductor layer, an n- type semiconductor layer, and an n+ type semiconductor layer.
	in paragraphs [0031 – 0032] Chen teaches a PIN diode having p+ type semiconductor layer, a p- type semiconductor layer, an intrinsic semiconductor layer, an n- type semiconductor layer, and an n+ type semiconductor layer. In view of this, it would have been obvious at the time of the claimed invention was filed to modify the teaching of Zhao in order to efficiently (fastly) read out signal in PIN diode or increase the sensitivity of photodiode. This rejection is in consistent with the Supreme Court Decision of the KSR International Co. v. Teleflex, Inc. case: simple substitution of one known, equivalent element for another to obtain predictable results.
With respect to dependent claims 2 and 6, the limitations of “wherein the p+ type semiconductor layer and the p- type semiconductor layer each contain p type impurities, and wherein the p- type semiconductor layer has a lower concentration of p type impurities than a concentration of p type impurities of the p+ type semiconductor layer” and “wherein the n+ type semiconductor layer and the n- type semiconductor layer each contain n type impurities and wherein the n- type semiconductor layer has a lower concentration of n type impurities than a concentration of n type impurities of the n+ type semiconductor layer” would be obvious in order to efficiently deplete the PIN diode when reading signal. 
With respect to dependent claims 10 – 11, the limitation of “wherein the p+ type semiconductor layer has the same thickness as the n+ type semiconductor layer
and wherein the p- type semiconductor layer has the same thickness as the n- type semiconductor layer” would be obvious design choice in order to fabricate efficient PIN diode. This rejection is in consistent with the Supreme Court Decision of the KSR International Co. v. Teleflex, Inc. case: “obvious to try" – choosing from a finite number of predictable solution.
With respect to independent claim 13, Zhao modified by Chen teaches a digital X-ray detector device, comprising: a base substrate; a driving thin film transistor disposed above the base substrate; and a PIN (p type semiconductor-intrinsic type semiconductor-n type semiconductor) diode connected to the driving thin film transistor and comprising a lower electrode, a PIN layer, and an upper electrode, wherein the PIN layer comprises a p+ type semiconductor layer, a p- type semiconductor layer, an intrinsic semiconductor layer, an n- type semiconductor layer, and an n+ type semiconductor layer as discussed above in the rejection justification to claim 1 above,  a scintillator layer 13 in Fig. 2 of Zhao disposed above the base substrate.
With respect to dependent claims 14 and 18, see above in the rejection justification to claim 2. 


Claims 3 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhao modified by Chen, and further in view of Cunningham (US 6,107,619).	
The teaching of Zhao modified by Chen has been discussed above.
With respect to dependent claims 3 and 15, Zhao is silent with wherein the p type impurity contains at least one of Group 3 elements.
	In claim 3 of Cunningham, Cunningham teaches wherein the p type impurity contains at least one of Group 3 elements. In view of this, it would have been obvious at the time of the claimed invention was filed to modify the teaching of Zhao modified by Chen in order to have desired impurities in desired type semiconductor. This rejection is in consistent with the Supreme Court Decision of the KSR International Co. v. Teleflex, Inc. case: “obvious to try" – choosing from a finite number of predictable solution.
Claims 7 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhao modified by Chen, and further in view of Tredwell (US 2012/0049076 A1).	
The teaching of Zhao modified by Chen has been discussed above.
With respect to dependent claims 7 and 19, Zhao is silent with wherein the n type impurity contains at least one of Group 5 elements.
	In paragraph [0024], Tredwell teaches wherein the n type impurity contains at least one of Group 5 elements. In view of this, it would have been obvious at the time of the claimed invention was filed to modify the teaching of Zhao modified by Chen in order to have desired impurities in desired type semiconductor. This rejection is in consistent with the Supreme Court Decision of the KSR International Co. v. Teleflex, Inc. case: “obvious to try" – choosing from a finite number of predictable solution.

Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhao modified by Chen, and further in view of Shin (US 2012/0161018 A1).
With respect to independent claim 12, as discussed above Zhao modified by Chen teaches a thin film transistor array substrate for a digital X-ray detector device, comprising: a base substrate; and a PIN diode comprising a lower electrode electrically connected to the second electrode, a PIN layer, and an upper electrode, wherein the PIN layer comprises a p+ type semiconductor layer, a p- type semiconductor layer, an intrinsic semiconductor layer, an n- type semiconductor layer, and an n+ type semiconductor layer, but Zhao is silent with an active layer disposed above the base substrate; a gate insulating layer disposed above the active layer; a gate electrode disposed on the gate insulating layer; an interlayer insulating layer disposed on the gate electrode; a first electrode disposed on the interlayer insulating layer and configured to connect to the active layer through a first contact hole in the interlayer insulating layer and a second electrode disposed on the interlayer insulating layer and configured to connect to the active layer through a second contact hole in the interlayer insulating layer.
In Fig. 10, Shin teaches an active layer 1105c  disposed above the base substrate 1102; a gate insulating layer 1106  disposed above the active layer; a gate electrode 1108a disposed on the gate insulating layer; an interlayer insulating layer  1110 disposed on the gate electrode; a first electrode 1112e disposed on the interlayer insulating layer and configured to connect to the active layer through a first contact hole in the interlayer insulating layer and a second electrode 1113f  disposed on the interlayer insulating layer and configured to connect to the active layer through a second contact hole in the interlayer insulating layer. In view of this, it would have been obvious at the time of the claimed invention was filed to modify the teaching of Zhao modified by Chen in order to have a TFT as an engineering design choice. This rejection is in consistent with the Supreme Court Decision of the KSR International Co. v. Teleflex, Inc. case: simple substitution of one known, equivalent element for another to obtain predictable results.
Allowable Subject Matter
Claims 4 – 5, 8 – 9, 16, 17, and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
With respect to dependent claims 4 and 16, the prior art of record fails to teach or reasonably suggest:
wherein the p- type semiconductor layer has a thickness corresponding to 80% to 100% of a thickness of the p+ type semiconductor layer.
With respect to dependent claims 5 and 17, the prior art of record fails to teach or reasonably suggest:
wherein the p- type semiconductor layer contains p type impurities corresponding to 1/20 to 1/10 of p type impurities of the p+ type semiconductor layer.


With respect to dependent claims 8 and 20, the prior art of record fails to teach or reasonably suggest:
wherein the n- type semiconductor layer has a thickness corresponding to 40% to 50% of the thickness of the n+ type semiconductor layer.
With respect to dependent claim 9, the prior art of record fails to teach or reasonably suggest:
wherein the n- type semiconductor layer contains n type impurities corresponding to 1/10 to 1/5 of n type impurities of the n+ type semiconductor layer.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIHO KIM whose telephone number is (571)270-1628. The examiner can normally be reached M-F: 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Makiya can be reached on (571)272-2273. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

KIHO KIM
Primary Examiner
Art Unit 2884



/Kiho Kim/Primary Examiner, Art Unit 2884